Citation Nr: 0625389	
Decision Date: 08/17/06    Archive Date: 08/24/06

DOCKET NO.  04-18 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to separate schedular 10 percent disability 
ratings for tinnitus in each ear.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel




INTRODUCTION

The veteran served on active duty from October 1990 to 
September 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, wherein the RO continued a 10 percent schedular 
disability rating assigned to the service-connected bilateral 
tinnitus.  


FINDING OF FACT

The veteran's service-connected (bilateral) tinnitus is 
assigned a 10 percent rating, which is the maximum rating 
authorized under Diagnostic Code 6260.  


CONCLUSION OF LAW

There is no legal basis for the assignment of separate 
schedular 10 percent disability ratings for bilateral 
tinnitus.  38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, 
Diagnostic Code 6260 (2005); Smith v. Nicholson, 451 F.3d. 
1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties To Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The 
U. S. Court of Appeals for Veterans Claims has held that the 
statutory and regulatory provisions pertaining to VA's duty 
to notify and to assist do not apply to a claim if resolution 
of that claim is based on statutory interpretation, rather 
than consideration of the factual evidence.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).

In the instant case the facts are not in dispute.  Resolution 
of the veteran's appeal is dependent on interpretation of the 
regulations pertaining to the assignment of disability 
ratings for tinnitus.  As will be shown below, the Board 
finds that the veteran is already receiving the maximum 
schedular disability rating available for tinnitus under the 
applicable rating criteria.  Furthermore, regardless of 
whether the veteran's tinnitus is perceived as unilateral or 
bilateral, the outcome of this appeal does not change. 

Therefore, because no reasonable possibility exists that 
would aid in substantiating this claim, any deficiencies of 
VCAA notice or assistance are rendered moot.  
See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (compliance with the VCAA is not required if 
no reasonable possibility exists that any notice or 
assistance would aid the appellant in substantiating the 
claim).

II.  Analysis

The veteran has requested that separate initial 10 percent 
evaluations for tinnitus be assigned to each ear.  The RO 
denied the veteran's request because under Diagnostic Code 
(DC) 6260 there is no provision for assignment of a separate 
schedular 10 percent evaluation for tinnitus of each ear.  
The veteran appealed that decision to the Board.

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the United 
States. Court of Appeals for Veterans Claims (CAVC) held that 
the pre-1999 and pre-June 13, 2003 versions of DC 6260 
required the assignment of dual ratings for bilateral 
tinnitus.  VA appealed this decision to the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) and stayed 
the adjudication of tinnitus rating cases affected by the 
Smith decision.  In Smith v. Nicholson, 451 F.3d. 1344 (Fed. 
Cir. 2006), the Federal Circuit concluded that the CAVC erred 
in not deferring to the VA's interpretation of its own 
regulations, 38 C.F.R. § 4.25(b) and Diagnostic Code 6260, 
which limits a veteran to a single schedular disability 
rating for tinnitus, regardless whether the tinnitus is 
unilateral or bilateral.  Subsequently, the stay of 
adjudication of tinnitus rating cases was lifted.  

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus.  
38 C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal 
basis upon which to award separate schedular evaluations for 
tinnitus in each ear, the veteran's appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  The provisions of 
the Veterans Claims Assistance Act have no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts are dispositive in a matter.  
Manning v. Principi, 16 Vet. App. 534, 542-543 (2002). 


ORDER

Separate schedular 10 percent disability ratings for tinnitus 
in each ear are denied.


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


